             Case 3:14-cv-01626-JSC Document 186-1 Filed 07/09/19 Page 1 of 3



     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF BONNER & BONNER
     475 GATE FIVE RD, SUITE 212
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFFS
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11
     ALI SALEEM BEY and JOHN                         )
                                                     )   Case No: 14-cv-01626-JSC
12   MUHAMMAD BEY,
                                                     )
13                   Plaintiffs,                     )   DECLARATION OF A. CABRAL
                                                     )
                                                     )   BONNER IN SUPPORT OF PLAINTIFF’S
14        vs.
                                                     )   ADMINISTRATIVE MOTION TO FILE
     CITY OF OAKLAND, et al.,                        )   DOCUMENTS UNDER SEAL
15
                     Defendants                      )
16                                                   )   Hearing Date: JULY 29, 2019
                                                     )   Time:         10:00 a.m.
17                                                   )   Courtroom: F th
                                                     )   Place:        15 Floor
18                                                   )                 450 Golden Gate Ave.
                                                     )                 San Francisco, CA
19                                                   )
                                                         Judge: The Hon. Jacqueline S. Corley
20

21   I, A. CABRAL BONNER, declare as follows:
22   1.     I am an attorney duly licensed by the State of California duly to practice law before all
23   courts in the State of California including the United States District Court for the Northern
24   District of California.
25   2.     My business address is 475 GATE FIVE ROAD, SUITE 212, SAUSALITO, CA 94965
26   3.     I have personal knowledge of the matters set forth herein, except those stated on
27   information and belief. If called as a witness I could competently testify thereto.
28   4.     PLAINTIFFS have brought this action to address Oakland Police Department

     DECLARATION OF A. CABRAL BONNER IN SUPPORT OF PLAINTIFF’S ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL                                                       14-cv-01626-JSC
                                                     - 1
             Case 3:14-cv-01626-JSC Document 186-1 Filed 07/09/19 Page 2 of 3




 1   (“OPD”) accountability, and to evaluate and mandate compliance with the Negotiated
 2   Settlement Agreement. (“NSA”).
 3   5.     The following documents from the Declaration of A. Cabral Bonner in opposition
 4   to Defendants’ Motion for Summary Adjudication contain confidential information and
 5   should be filed under seal in their entirety:
 6              a. Exhibit 2: Deposition of Ersie Joyner
 7              b. Exhibit 4: Deposition of Paul Figueroa
 8              c. Exhibit 5. Deposition of Patrick Caceres
 9              d. Exhibit 6: Excerpts of DOJ Longmire Interview
10              e. Exhibit 7: 04-019500 LRMS Waajid Bey
11              f. Exhibit 8: 05-034462 Case Notes
12              g. Exhibit 9: 05-034462 John Bey Incident Report
13              h. Exhibit 10: 05-034462 Police Reports
14              i. Exhibit 11: 07-0538 Log
15              j. Exhibit 13: 07-0538 CPRB Complaint
16              k. Exhibit 14: 7/12/07 Dellums Letter to DA
17              l. Exhibit 15: 07-059842 CPRB Follow-up Report
18              m. Exhibit 16: 07-0553 Log

19              n. Exhibit 17: 07-0553 DOJ Report

20              o. Exhibit 19: 13-1062 10/4/13 Email from Lois to Griffin

21              p. Exhibit 20: 13-1062 11/6/13 CRPB Continued Complaint

22              q. Exhibit 21: 13-1062 Log

23              r. Exhibit 22: 13-1062 Email Notice to Downing Regarding Sustained Allegation

24              s. Exhibit 23: 13-1062 4/15/14 Email Cunningham to Supriano

25              t. Exhibit 24: 13-1062 ASB Closing Out

26              u. Exhibit 25: 13-1062 JMB Closing Out

27              v. Exhibit 26: 13-1062 Report

28              w. Exhibit 28: 13-1062 Att 1-13 Joyner Transcript

     DECLARATION OF A. CABRAL BONNER IN SUPPORT OF PLAINTIFF’S ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL                                                       14-cv-01626-JSC
                                                     - 2
             Case 3:14-cv-01626-JSC Document 186-1 Filed 07/09/19 Page 3 of 3




 1              x. Exhibit 29: Outlaw Email Letter 8/15/13
 2              y. Exhibit 30: 13-1062 Letters and Emails to OPD
 3              z. Exhibit 32: 13-1062 CPRB Notice and Complaint
 4              aa. Exhibit 38: Deposition of William Griffin
 5              bb. Exhibit 39: CID Call Schedule
 6              cc. Exhibit 40: 7/25/07 IAD Note
 7              dd. Exhibit 45: Letter Dated February 21, 2013
 8              ee. Exhibit 46: Letter Dated November 30, 2012
 9              ff. Exhibit 47: Letter Dated November 5, 2012
10              gg. Exhibit 48: Letter Dated February 8, 2013
11              hh. Exhibit 49: Complaint Investigation Report
12              ii. Exhibit 50: Letter Dated January 7, 2013
13              jj. Exhibit 53: Photos of John Bey and Crime Scene

14              kk. Exhibit 54: 05-0538 Complaint Investigation Report

15              ll. Exhibit 55: 10/4/11 Email from Robyn Clark to Robert Messier

16             mm. Exhibit 58: 13-1062 CPRB Case Assignment Form

17             nn. Exhibit 59: Bey’s Complaints

18

19          I declare under penalty of perjury under the laws of the United States of America and the

20   State of California that the foregoing is true and correct.

21

22   Executed on this 9th day of July, 2019 in Sausalito, California.

23

24                                                  By:/s/ A. CABRAL BONNER
                                                       A. CABRAL BONNER
25
                                                       Attorney for Plaintiff
26

27

28


     DECLARATION OF A. CABRAL BONNER IN SUPPORT OF PLAINTIFF’S ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL                                                       14-cv-01626-JSC
                                                      - 3
